 ERIE COKE & CHEMICAL COMPANYErie Coke & Chemical Company and United Steel-workers of America, Petitioner. Case 8-RC-12322April 8, 1982DECISION AND ORDER DIRECTINGHEARINGBY MEMBERS FANNING, JENKINS, ANDZIMMERMANPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion held on January 22, 1981,1 and the RegionalDirector's report recommending disposition ofsame. The Board has reviewed the record in lightof the exceptions and briefs, and hereby adopts theRegional Director's findings2and recommenda-tions, except as modified herein.The Regional Director recommended that theEmployer's Objection 1 be overruled. The Em-ployer excepts, contending that the Regional Di-rector erred in applying the law, and that the Re-gional Director improperly resolved conflicts intestimony. We find merit in the exceptions, and ac-cordingly we shall direct that a hearing be held onObjection 1 for the following reasons.In N.L.R.B. v. Claxton Manufacturing Company,Inc., 613 F.2d 1364 (5th Cir. 1980), the court heldthat due process requires that a hearing be con-ducted when the losing party files evidence that,prima facie, raises substantial and material issuesthat would warrant setting aside the election. Inaddition, the court held that when the objectingparty had established a right to a hearing, the Re-gional Director's "investigation of the objectionswas not a substitute for it. The hearing may not bedenied on the basis of new information obtained exparte by the Regional Director." The court addedthat the Regional Director "must make availablerelevant information discovered in the course of hisinvestigation, at least to the extent that [an object-ing party] has pointed him toward it, whether itfavors the successful party or the objector and re-gardless of whether it was referred to by the objec-tor's affidavits or is independently turned up by theinvestigation."Due in part to the opinion in Claxton, supra, andother similar court decisions like it, the Board reex-amined its procedures for disposing of postelectionThe election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was 43 for, and 42 against, thePetitioner. There were no challenged ballots.'In the absence of exceptions thereto, we adopt, pro forma, the Re-gional Director's recommendations to overrule Employer's Objections 2and 3.objections to the conduct of elections. On Septem-ber 15, 1981, the Board amended its Rules andRegulations at 29 CFR Sections 102.68 and 102.69pertaining to procedures applicable to dispositionof objections to an election. Therein the Board ac-knowledged the criticism by the courts of theBoard's failure to hold hearings on election objec-tions in a situation when, in the opinions of thecourts, the "substantial and material factual issues"standards of the Board's Rules and Regulations re-quired it to do so. The revisions in the Board'sRules and Regulations make clear that ex parte in-vestigations are not to be used to resolve "substan-tial and material factual issues" particularly wherethe factual issues turn on credibility. Rather therules specifically provide that a hearing "shall beconducted with respect to those objections or chal-lenges which the Regional Director concludes raisesubstantial and material factual issues." Section102.69(d).In this proceeding, as noted supra, the Employerhas supplied affidavits to the Regional Directorwhich show that an employee was the victim of athreat on his life from someone who purported tobe a representative of the International. The assert-ed threat came sometime after the victim expressedhis support for the Employer to his fellow employ-ees. Although the record suggests that only twounit employees, Miller and his son, may haveknown about the threat before the election, theBoard has held that in the reality of industrial life aserious threat, though made to a single employee,will affect other employees in the selection of aunion as it will be inevitably discussed by them.3In this case, we find that the record contains incon-sistent statements with respect to the circumstancessurrounding the alleged threat. The resolution ofthese conflicts by the Regional Director was im-proper and requires that we remand this proceed-ing for further hearing.4Accordingly, we shallremand this proceeding to the Regional Directorfor him to arrange a hearing on the Employer'sObjection 1.ORDERIt is hereby ordered that a hearing be held beforea duly designated hearing officer for the purpose ofreceiving evidence to resolve the issues raised bythe Employer's Objection 1.IT IS FURTHER ORDERED that the hearing officerdesignated for the purpose of conducting suchhearing shall prepare and cause to be served on the'General Stencils Inc. 195 NLRB 1109 (1972).See Anchor Inns& Inc., d/b/a Anchor Inn Hotel of St Croix. 644 F.2d292 (3d Cir. 1981); Claxton Manufacturing supra.261 NLRB No. 825 DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties a report containing resolutions of credibilityof witnesses, findings of fact, and recommendationsto the Board as to the disposition of said objection.Within 10 days from the date of issuance of suchreport, either party may file with the Board inWashington, D.C., eight copies of exceptions there-to. Immediately upon the filing of such exceptions,the party filing the same shall serve a copy thereofon the other parties and shall file a copy with theRegional Director. If no exceptions are filed there-to, the Board will adopt the recommendations ofthe hearing officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 8 for the purpose of arrangingsuch hearing, and that the said Regional Directorbe, and hereby is, authorized to issue notice there-of.26